Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application Publication 2020/0252813) in view of Yoon et al. (US Patent Application Publication 2017/0339609).

Regarding claims 1, 9 and 13 Li et al. discloses A method for network element relocation, comprising: that manage a plurality of anchor user plane function network UPF elements of a first session (see fig. 22 request for IDs, see [0261-264] the NWDA sends the request message to the target NF. In one embodiment, the NWDA may request one or more of the following information from a SMF: 1. Number of active PDU sessions the SMF is managing. Specifically, the number of IP type, and number of non-IP type. 2. Number of PDU sessions that is guaranteed bit rate (GBR), and the maximum guaranteed bit rate for each of those sessions. 3. Number of UPFs the SMF is managing, including UPF as an anchor point, branching point or uplink classifier, respectively) ; and 
sending, by the second session management function network element, the identification information of the plurality of session management function network elements to a first session management function network element, wherein the identification information of the plurality of session management function network elements is used to obtain information about the plurality of anchor user plane function network elements, the information about the plurality of anchor user plane function network elements establishes a connection between a branching point and each of the plurality of anchor user plane function network elements wherein each of the plurality of anchor UPF network elements is used as an Internet protocol (IP) anchor of a user equipment in the session, and the branching point is a user plane function network element managed by the first session management function network element and the branching point is capable of diverting traffic(see fig. 14, UPF 176 branching point,  see [0261-266] from a SMF 1. Number of active PDU sessions the SMF is managing. Specifically, the number of IP type, and number of non-IP type. 2. Number of PDU sessions that is guaranteed bit rate (GBR), and the maximum guaranteed bit rate for each of those sessions. 3. Number of UPFs the SMF is managing, including UPF as an anchor point, branching point or uplink classifier, respectively. 4. The number of N16 connections to another SMF that the SMF has for home routed roaming scenario 5. The amount of downlink data buffered at SMF for how many UEs, or for how many sessions)
 Li et al. fail to specifically point out obtaining, by a second session management function network SMF element, identification information of a plurality of session management function network elements as claimed.
 However Yoon et al. teaches obtaining, by a second session management function network SMF element, identification information of a plurality of session management function network elements ( see [0014] multiple SMFs are present in the network slice, the PDU session identity for the PDU session may be determined by combining an SMF identity for identifying each SMF node within the network slice, a network slice identity to which the SMF node belongs and an identity for locally identifying the PDU session within the SMF node.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Li et al. invention with Yoon et al., invention because Yoon et al.  provides a method for determining, by a session management function (SMF) node, a packet data network (PDU) session identity during handover of user equipment (UE) in a wireless communication system (see [0009] Yoon et al.) 
Regarding Claims 2, 11 and 14 Li et al. in view of Yoon et al. discloses everything as applied above (see claims 1, 9 and 13). 
wherein the session management function network element is a target session management function network element in a session management function network element relocation process, and the first identification information comprises an identifier of a source session management function network element in the session management function network element relocation process (see [0261-262] NWDA sends the request message to the target NF. In one embodiment, the NWDA may request one or more of the following information from a SMF: 1. Number of active PDU sessions the SMF is managing. Specifically, the number of IP type,)
Regarding Claims 3 and 15 Li et al. in view of Yoon et al. discloses everything as applied above (see claims 2 and 13). 
wherein the obtaining, the information about the plurality of anchor user plane function network elements comprises: receiving, by the session management function network element from the source session management function network element, identification information of a plurality of session management function network elements that manage the plurality of anchor user plane function network elements; and  obtaining, by the session management function network element, the information about the plurality of anchor user plane function network elements from the plurality of session management function network elements( [0261-266] from a SMF 1. Number of active PDU sessions the SMF is managing. Specifically, the number of IP type, and number of non-IP type. 2. Number of PDU sessions that is guaranteed bit rate (GBR), and the maximum guaranteed bit rate for each of those sessions. 3. Number of UPFs the SMF is managing, including UPF as an anchor point, branching point or uplink classifier, respectively. 4. The number of N16 connections to another SMF that the SMF has for home routed roaming scenario 5. The amount of downlink data buffered at SMF for how many UEs, or for how many sessions)
Regarding Claims 4 and 16 Li et al. in view of Yoon et al. discloses everything as applied above (see claims 2 and 13). 

receiving, by the first session management function network element from the source session management function network element, an identifier of an anchor session management function network element that provides a session management service for the first session (see [0261-266] from a SMF 1. Number of active PDU sessions the SMF is managing. 3. Number of UPFs the SMF is managing, including UPF as an anchor point, branching point or uplink classifier, respectively. )
Regarding Claims 5 and 17 Li et al. in view of Yoon et al. discloses everything as applied above (see claims 4 and 16). 
sending, by the target session management function network element, an N4 session establishment request to the branching point; receiving, by the target session management function network element, an N4 session establishment response from the branching point, wherein the N4 session establishment response comprises information about the branching point( see fig 14, see[0151] The SMF 174 may be connected to the AMF 172 via an N11 interface, maybe connected to a PCF 184 via an N7 interface, and may be connected to the UPF 176 via an N4 interface. The SMF 174 may serve as a control node. For example, the SMF 174 may be responsible for Session Management, WTRUs 102a, 102b, 102c IP address allocation & management and configuration of traffic steering rules in the UPF 176, and generation of downlink data notifications) .
Regarding Claims 6 and 18 Li et al. in view of Yoon et al. discloses everything as applied above (see claims 5 and 17). 
sending, by the target session management function network element, the information about the branching point to the anchor session management function network element( see [0261-262] NWDA sends the request message to the target NF. In one embodiment, the NWDA may request one or more of the following information from a SMF: 1. Number of active PDU sessions the SMF is managing. Specifically, the number of IP type, 3. Number of UPFs the SMF is managing, including UPF as an anchor point, branching point or uplink classifier, respectively.).
Regarding Claims 7 and 19 Li et al. in view of Yoon et al. discloses everything as applied above (see claims 5 and 17). 
sending, by the target session management function network element, the information about the branching point to the source session management function network element (see [0261-262] NWDA sends the request message to the target NF. In one embodiment, the NWDA may request one or more of the following information from a SMF: 1. Number of active PDU sessions the SMF is managing. Specifically, the number of IP type, 3. Number of UPFs the SMF is managing, including UPF as an anchor point, branching point or uplink classifier).
Regarding Claims 8, 12 and 20 Li et al. in view of Yoon et al. discloses everything as applied above (see claims 1, 9 and 13). 
obtaining, by the first SMF network element, an offloading policy of the first session based on the first identification information; and sending, by the first SMF network element, the offloading policy to the branching point (see [0152] The SMF 174 may manage and configure traffic steering rules in the UPF 176 (branching point) via the N4 interface. The UPF 176 may be responsible for interconnecting a packet data unit (PDU) session with a data network, packet routing and forwarding, policy rule enforcement, quality of service handling for user plane traffic, and downlink packet buffering. See also [0229] 5. Policy rule is enforced on a particular traffic by the UPF, including the information of SCS/AS originating the traffic, and what specific rule is enforced.).
Regarding Claim 10 Li et al. in view of Yoon et al. discloses everything as applied above (see claim 9). 
further comprising: before the sending, the identification information to the first SMF network element, determining, by the second session management function network element, that the plurality of session management function network elements manage a corresponding one of the plurality of anchor user plane function network elements (see [0261-266] NWDA may request the Number of UPFs the SMF is managing, including UPF as an anchor point, branching point or uplink classifier) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        July 14, 2022


/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478